DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 and 01/03/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,902,951. Although the claims at issue of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 10,902,951 recites the same limitations as underlined below:

Claim 1 of the present application
Claim 1 of U.S. Patent No. 10,902,951
A system for providing diagnostic test results, the system comprising: 

a software application configured to be stored on a mobile device that includes a camera and a viewing screen, wherein the software application provides executable instructions that, when executed, cause the mobile device to: 

initiate operation of the camera of the mobile device, 










capture an image of a testing device, wherein the testing device includes one or more [1] immunoassay test strips, 

process the image to determine pixel count and line intensity of a test line of each of the one or more immunoassay test strips, 

compare one or more results of processing the image to a control for the test line of each of the one or more immunoassay test strips, and 

present results on the viewing screen; and 

a server configured to:

receive, from the mobile device, the image of the testing device, 



create a pixel value array from pixel values in the image, 

provide the pixel value array as inputs in a trained neural network, and 

determine diagnostic test results by the trained neural network using the pixel value array.
A system for providing diagnostic test results, the system comprising: 

a software application configured to be stored on a mobile device that includes 
a camera and a viewing screen, wherein the software application provides 
executable instructions that, when executed, cause the mobile device to: 

initiate operation of the camera of the mobile device, 

present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of a wherein the testing device includes a plurality of [1]  immunoassay test strips, detect when an alignment of the alignment graphic and the alignment target has taken place, 

capture an image of the testing device, 



process the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips, 

compare one or more results of processing the image to a control for the test line of each of the plurality of immunoassay test strips, and 

present results on the viewing screen;  and 

a server configured to: 

receive, from the mobile device, the image of the testing device, 

store the received image, 

create a pixel value array from pixel values in the image, 

provide the pixel value array as inputs in a trained neural network, and 

determine diagnostic test results by the trained neural network using the pixel value array.



	Regarding the only difference [1], the recitation of “one or more immune immunoassay test strips” in claim 1 of the present application is anticipated by “a plurality of immunoassay strips” of claim 1 of U.S. Patent No. 10,902,951. Therefore, all of claim 1 of the present application is anticipated by of claim 1 of U.S. Patent No. 10,902,951.

claim 2, claim 1 of U.S. Patent No. 10,902,951 teaches the same limitations as highlighted below:

Claim 2 of the present application
Claim 1 of U.S. Patent No. 10,902,951
The system of Claim 1, wherein, to capture the image of the testing device, the executable instructions of the software application, when executed, further cause the mobile device to: 








present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device, and 





detect when an alignment of the alignment graphic and the alignment target has taken place to trigger [2] the capture of the image.


a software application configured to be stored on a mobile device that includes 
a camera and a viewing screen, wherein the software application provides 
executable instructions that, when executed, cause the mobile device to: 

initiate operation of the camera of the mobile device, 

present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of a testing device, 



detect when an alignment of the alignment graphic and the alignment target has taken place, 

capture an image of the testing device, 

process the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips, 

compare one or more results of processing the image to a control for the test line of each of the plurality of immunoassay test strips, and 

present results on the viewing screen;  and 

a server configured to: 

receive, from the mobile device, the image of the testing device, 

store the received image, 

create a pixel value array from pixel values in the image, 

provide the pixel value array as inputs in a trained neural network, and 

determine diagnostic test results by the trained neural network using the pixel value array.



	Regarding the only difference [2], while claim 1 of U.S. Patent No. 10,902,951 does not explicitly say that the detection of the alignment triggers the capture of the image, this is implied as the software application would only want to capture an image when such an alignment takes place. Therefore, claim 2 of the present application is anticipated by claim 1 of U.S. Patent No. 10,902,951. 

claims 3-9, each of the claims are substantially similar to claims 2-8 of U.S. Patent No. 10,902,951, respectively, aside for the language difference mentioned in [1] above and are therefore anticipated by the corresponding claims. 

Regarding claim 10, claim 9 of U.S. Patent No. 10,902,951 recites the same limitations as underlined below:

Claim 10 of the present application
Claim 9 of U.S. Patent No. 10,902,951
A method for providing diagnostic test results, the method comprising: 

initiating, by a software application stored on a mobile device that includes a camera and a viewing screen, operation of the camera of the mobile device; 
















capturing, by the software application using the camera of the mobile device, an image of a testing device, wherein the testing device includes a one or more [3] immunoassay test strips; 


processing, by the software application, the image to determine pixel count and line intensity of a test line of each of the one or more immunoassay test strips; 

comparing, by the software application, one or more results of processing the image to a control for the test line of each of the one or more immunoassay test strips; 

presenting, by the software application, results on the viewing screen of the mobile device;


receiving, by a server from the mobile device, the image of the testing device; 





creating, by the server, a pixel value array from pixel values in the image; 

providing, by the server, the pixel value array as inputs in a trained neural network; and 
determining, by the server, diagnostic test results by the trained neural network using the pixel value array.
A method for providing diagnostic test results, the method comprising: 

initiating, by a software application stored on a mobile device that includes a 
camera and a viewing screen, operation of the camera of the mobile device;  


presenting, by the software application on the viewing screen of the mobile 
device, an alignment graphic to be aligned with an alignment target of a 
testing device, 

wherein the testing device includes a plurality of [3] immunoassay test strips;  

detecting, by the software application, when an alignment of the 
alignment graphic and the alignment target has taken place;  

capturing, by the software application using the camera of the mobile device, an image of the testing device;  




processing, by the software application, the image to determine pixel count and line intensity of a test line of each of the 
plurality of immunoassay test strips;  

comparing, by the software application, 
one or more results of processing the image to a control for the test line of 
each of the plurality of immunoassay test strips;  and 

presenting, by the software application, results on the viewing screen of the mobile device;  


receiving, by a server from the mobile device, the image of the testing device;  


storing, by the server, the received image;  

creating, by the server, a pixel value array from pixel values in the image;  

providing, by the server, the pixel value array as inputs in a trained neural network;  and 
determining, by the server, diagnostic test results by the trained neural network using the pixel value array.


Regarding the only difference [3], the recitation of “one or more immune immunoassay test strips” in claim 10 of the present application is anticipated by “a plurality of immunoassay strips” of claim 9 of U.S. Patent No. 10,902,951. Therefore, all of claim 10 of the present application is anticipated by of claim 9 of U.S. Patent No. 10,902,951.
	
	Regarding claim 11, claim 9 of U.S. Patent No. 10,902,951 teaches the same limitations as highlighted below:

Claim 11 of the present application
Claim 9 of U.S. Patent No. 10,902,951
The method of Claim 10, further comprising:







presenting, by the software application on the viewing screen of the mobile device, an alignment graphic to be aligned with an alignment target of the testing device; and 




detecting, by the software application, when an alignment of the alignment graphic and the alignment target has taken place to trigger [4] the capturing of the image.


initiating, by a software application stored on a mobile device that includes a 
camera and a viewing screen, operation of the camera of the mobile device;  


presenting, by the software application on the viewing screen of the mobile 
device, an alignment graphic to be aligned with an alignment target of a 
testing device, 

wherein the testing device includes a plurality of immunoassay test strips;  

detecting, by the software application, when an alignment of the 
alignment graphic and the alignment target has taken place;  

capturing, by the software application using the camera of the mobile device, an image of the testing device;  





plurality of immunoassay test strips;  

comparing, by the software application, 
one or more results of processing the image to a control for the test line of 
each of the plurality of immunoassay test strips;  and 

presenting, by the software application, results on the viewing screen of the mobile device;  


receiving, by a server from the mobile device, the image of the testing device;  


storing, by the server, the received image;  



providing, by the server, the pixel value array as inputs in a trained neural network;  and 
determining, by the server, diagnostic test results by the trained neural network using the pixel value array.


Regarding the only difference [4], while claim 9 of U.S. Patent No. 10,902,951 does not explicitly say that the detection of the alignment triggers the capture of the image, this is implied as the software application would only want to capture an image when such an alignment takes place. Therefore, claim 11 of the present application is anticipated by claim 9 of U.S. Patent No. 10,902,951.

Regarding claims 12-18, each of the claims are substantially similar to claims 10-16 of U.S. Patent No. 10,902,951, respectively, aside for the language difference mentioned in [3] above and are therefore anticipated by the corresponding claims.

	Furthermore, method claims 10-18 are similarly rejected over system claims 1-8 of U.S. Patent No. 10,902,951 since the system claims correspondingly anticipate the method claims.
Conclusion
	Attorney of record Keith Harden was informed on 02/02/2022 by the Examiner that if a Terminal Disclaimer was filed for the case listing U.S. Patent No. 10,902,951 then the claims would be allowable. However, he subsequently informed the Examiner that Applicant preferred to see the rejection instead. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASEY L KRETZER/Examiner, Art Unit 2637